OPINION OF THE COURT
Per Curiam.
By decision and order of this Court dated July 10, 2000, the respondent was suspended from the practice of law pursuant *197to 22 NYCRR 691.4 (Z) (1) (i), upon a finding that he was guilty of professional misconduct immediately threatening the public interest based upon his failure to cooperate with the Grievance Committee. The same decision and order authorized the Grievance Committee to institute and prosecute a disciplinary proceeding against the respondent, and Alfred Besunder, Esq. was appointed as Special Referee, to hear and report. The order directed the Grievance Committee to serve the respondent with a petition within 30 days after its receipt of a copy of the order. It also directed the respondent to serve the Grievance Committee with an answer to the petition within 10 days after service upon him of a copy of the order. The respondent was personally served with a copy of the order dated July 10, 2000, on July 18, 2000, and with the petition on August 3, 2000. The respondent has not submitted an answer.
In view of the respondent’s failure to submit an answer, the Grievance Committee submits that he is in default and that the charges against him should be deemed admitted. Although served with a copy of the Grievance Committee’s motion to find him in default on September 12, 2000, the respondent has failed to proffer any reply.
The respondent was previously censured by opinion and order of this Court dated March 20, 1995, based on his failure to cooperate with the Grievance Committee (see, Matter of Charles, 208 AD2d 271).
Under the circumstances, the Grievance Committee’s motion is granted, the charges in the petition are deemed admitted, and the respondent is disbarred upon his default.
Mangano, P. J., O’Brien, Ritter, Santucci and S. Miller, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, the respondent, John P. Charles, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, John P. Charles is commanded to continue to desist *198and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.